Order affirmed, without costs of this appeal to either parky. Memorandum: That the relator “ competently and intelligently ” waived his constitutional right to counsel when he pleaded guilty is sufficiently established by the evidence. If the fact were otherwise, the defect was cured when relator, though represented by counsel, failed to raise the question when the sentence complained of was imposed upon him. Having pleaded guilty, the relator was not entitled to be confronted with the complainant. Nor was he entitled as of right to an inspection of the cheek he had forged. (See Code Grim. Proc. § 8; Pierson v. People, 79 N. Y. 424, 429; Johnson v. Zerbst, 304 U. S. 458, 465; People v. Abetti, 31 N. Y. Crim. Rep. 168, 173; People v. Youlio, 243 N. Y. 519, 520; Saylor v. Sanford, 99 F. [2d] 605, 606, 607; People ex rel. Romano v. Brophy, 280 N. Y. 181; Code Crim. Proc. § 355; Id. § 354, subd. 1; People v. Earing, 71 Misc. 615, 619.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.